Title: From George Washington to Charles Stewart, 1 July 1781
From: Washington, George
To: Stewart, Charles


                  
                     
                     SirHead Quarters near Peekskill 1st July 1781.
                  
                  You will perceive by the after orders of yesterday that the Army are to draw four days provision which I imagine will be sufficient to last them untill their return to Camp again—But as that may not be the case, and as it may be found expedient after our junction with the French Army to take a position lower down—you will keep all your Stores ready to move at a moments warning by land or Water—the Quarter Master General will furnish the means should there be occasion.
                  You will preserve all the live Cattle now upon hand or which may come in, untill further orders—as they can be expeditiously sent down should the army have occasion for them below—You will continue the baking of Hard Bread and will form as large a Magazine of salt provision at this place as you possibly can.  I am &ca.
                  
               